

ex1017q42019image1a01.jpg [ex1017q42019image1a01.jpg]










Fluor Corporation    
6700 Las Colinas Boulevard    
Irving, Texas 75039
USA


469.398.7000 tel
469.398.7254 fax




November 26, 2019


Alan L. Boeckmann
6700 Las Colinas Blvd
Irving, Texas 75039


Dear Alan,


It is my pleasure to inform you that the Board of Directors has approved a
special retention award for you, which has been structured as follows:


Award Amount:            $1,750,000 USD total cash award


Retention Period:        November 26, 2019 through November 26, 2022


Retention Agreement:     The entire award (less applicable withholding) will be
earned and
payable if you remain continuously employed through
November 26, 2022.


You will earn your retention award (a) if you remain continuously employed by
the Company as stated above or (b) if your employment terminates prior to the
above date due to (i) death, (ii) permanent and total disability, (iii) a
Company-initiated termination other than on a for-cause basis, or (iv) a
Qualifying Termination (as such term is defined in that certain Change in
Control Agreement between you and the Company dated May 1, 2019). In the event
your employment terminates prior to the date above for any reason other than
stated above (including, without limitation, your voluntary termination or a
termination for cause), then the retention award will be forfeited.


It is intended that the provisions of this Agreement comply with Section 409A of
the U.S. Internal Revenue Code and with the exclusion from Section 409A deferred
compensation for so-called short-term deferrals, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes and penalties under Section 409A.




Please indicate your acknowledgment of the terms of the letter by signing in the
space provided and returning the letter to Executive Compensation for your
employee records (email: executive.compensation@fluor.com). You should also
retain a copy for your file.


Sincerely,


/s/ Carlos M. Hernandez
Carlos M. Hernandez





Agreed:
/s/ Alan L. Boeckmann
12/2/2019
Alan L. Boeckmann
Date



cc: Stacy Dillow, Karen Roberts




1

